Citation Nr: 0433847	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-09 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of the initial rating of 20 percent for 
degenerative arthritis of the lumbosacral spine.

2.  Evaluation of the initial rating of 10 percent for peptic 
ulcer disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for a cervical 
radiculopathy with peripheral neuropathy.

6.  Entitlement to service connection for angina pectoris 
with left ventricular hypertrophy.

7.  Entitlement to service connection for chronic urinary 
tract infection. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2001 and February 2003 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to higher initial ratings for 
degenerative arthritis of the lumbar spine and peptic ulcer 
disease are the subject of the remand section below. 


FINDINGS OF FACT

1.  The evidence indicates that the veteran's preexisting pes 
planus did not undergo an increase in severity during 
service. 

2.  Hypertension did not become manifest until many years 
after service and has not been shown to be causally or 
etiologically related to service.

3.  Cardiovascular disability, diagnosed as angina pectoris 
with left ventricular hypertrophy, did not become manifest 
until many years after service and has not been shown to be 
causally or etiologically related to service.

4.  Cervical radiculopathy with peripheral neuropathy did not 
become manifest until many years after service and has not 
been shown to be causally or etiologically related to 
service.

5.  The evidence does not indicate the veteran has chronic 
infections of the urinary tract.


CONCLUSIONS OF LAW

1.  The veteran's pes planus was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2003).

2.  The veteran's hypertension was neither incurred in nor 
aggravated during active duty nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003). 

3.  Angina pectoris with left ventricular hypertrophy was 
neither incurred in nor aggravated during active duty nor may 
it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003). 

4.  Cervical radiculopathy with peripheral neuropathy was not 
incurred in or aggravated by active service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

5.  A chronic disability manifested by urinary tract 
infections was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, correspondence to the 
appellant dated in April 2001 and August 2002 informed him of 
the elements needed to substantiate his claims for service 
connection.  In accordance with the requirements of the VCAA, 
these letters informed the appellant what evidence VA had 
obtained and specifically advised him of evidence that he 
identified which had not been associated with the record.  It 
further explained that VA would make reasonable efforts to 
help him get evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The appellant was advised to send 
VA any relevant evidence in his possession.  The appellant 
was again advised concerning the type of evidence necessary 
to substantiate his claims and of the evidence assembled for 
review in this matter by letter dated in January 2004.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

While the VCAA notice was not provided prior to the September 
2001 adjudication, VCAA-compliant notice was later 
accomplished, together with proper subsequent VA process.  
The record discloses the appellant was given every 
opportunity to submit or identify relevant records in further 
support of his claims.  In view of this, the appellant is not 
considered prejudiced by any defect in the timing of the VCAA 
notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning his claimed disabilities.  The appellant has 
reported no other potential sources of medical evidence for 
review in support of his claims.  The Board is satisfied that 
its duty has been met and that VA has made reasonable efforts 
to obtain records adequately identified by the appellant.  
Following a review of the record, the Board finds the 
appellant was given every opportunity to submit or identify 
relevant records in further support of his claim.  In view of 
these circumstances, the Board concludes VA has satisfied its 
duties to inform and assist the appellant, that no further 
development is warranted in this case and the appeal is 
properly before the Board for appellate review.

Service Connection

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also 
be granted for certain chronic diseases, such as 
cardiovascular-renal disease, including hypertension, when 
such diseases are manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish 
service connection, a claimant must generally submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

A.  Flat Feet

On entrance examination in April 1961, the veteran was 
evaluated with third degree pes planus, asymptomatic.  

An examination report dated in April 1964 reflects the 
veteran was evaluated with bilateral pes planus, third 
degree.  Examination showed no other deformity or impairment 
of function.

The veteran was diagnosed in April 1965 with bilateral pes 
planus, third degree, asymptomatic.   

A report of the April 1968 separation medical examination 
indicates the veteran's feet were evaluated as normal on 
physical examination.  The medical report references no 
complaints relevant to the feet. 

Post service records show the veteran was seen in October 
2000 for complaints of foot pain.  A diagnosis of pes planus 
was noted.    

A VA medical statement, dated in October 2000, indicated the 
veteran was diagnosed and treated for pes planus.    

During a September 2003 hearing, the veteran reported he did 
not recall having trouble with his feet prior to service.  He 
reported that he started complaining of foot pain while in 
basic training.  He indicated he experienced progressive foot 
symptoms since that time, and recalled difficulty with 
activities such as marching and climbing.  He explained he 
did not seek medical treatment for his symptoms, but was 
issued special shoes.  The veteran indicated he continues to 
use inserts. 

The record also contains VA outpatient and private medical 
records which document intermittent treatment for complaints 
of foot pain between 1992 and 2003.

As noted above, service connection may be established for a 
disability resulting from injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.  Regulations also provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); C.F.R. § 3.306(a).  In deciding a claim 
based on aggravation, after having determined the presence of 
a preexisting condition, the Board must first determine 
whether there has been any measured worsening of the 
disability during service and then whether this constitutes 
an increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).

VA must presume that the veteran was in sound condition 
except as to those defects, infirmities, or disorders noted 
at the time of his or her entrance into service. 38 U.S.C.A. 
§§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304.  The term 
"noted" denotes only such conditions as are recorded in 
examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

At the time of the veteran's service entrance examination in 
April 1961, the veteran's feet were explicitly determined to 
be "abnormal," and the examiner noted that the veteran was 
suffering from third degree pes planus.  Therefore, the Board 
finds that the veteran's pes planus preexisted service, and 
the question is whether there was such worsening of the 
disability during service as would constitute an increase in 
disability.  A review of the veteran's service medical 
records reveals that the veteran was diagnosed upon entry and 
on subsequent service department examinations in 1964 and 
1965 with bilateral pes planus, third degree, asymptomatic.  
Service records contain no contemporaneous reports that refer 
to clinical treatment or complaints relative to the feet.  
Contrary to the veteran's assertions, there are no references 
to the issuance of special footwear or inserts during active 
duty.  Significantly, service separation examination is 
negative for any complaints or diagnoses of pes planus.  In 
fact, the feet were evaluated as normal on discharge 
examination.

The first post-service evidence of any foot problems is not 
clinically shown until the early 1990's, more than two 
decades after discharge.  These records contain no medical 
opinion of worsening of the veteran's bilateral foot 
disorder.  Rather, these records document complaints of foot 
pain evaluated as pes planus and continued treatment with 
inserts.

Following a review of this evidence, the Board determines 
that the veteran's preexisting flat foot disorder did not 
increase in severity during military service.  The veteran 
has asserted that he experienced progressive symptoms 
particularly with activities such as marching and climbing.  
In this regard, the Board notes that a temporary worsening of 
symptoms of a disability subject to exacerbation is not 
indicative of an increase in the severity of the underlying 
disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
The contemporaneous examination reports cited above are more 
persuasive.  As such, the Board finds that the preponderance 
of the evidence is against the claim.  

B.  Hypertension and Angina Pectoris with Left 
Ventricular Hypertrophy

On entrance examination, a blood pressure reading of 138/86 
was recorded.  The veteran's heart was evaluated as normal on 
physical examination.  On examination in April 1964, blood 
pressure readings of 138/84, 136/82, and 134/86 were 
recorded.  The heart was evaluated as normal on physical 
examination.

An April 1965 examination report notes a blood pressure 
reading of 134/82.  The heart was evaluated as normal on 
physical examination.

The veteran was treated in July 1967 for complaints of sharp 
chest pain associated with muscular movement.  A blood 
pressure reading of 152/104 was recorded at that time.  
Physical examination was negative for any findings.  
Electrocardiogram was normal.  A diagnostic impression of 
probable musculoskeletal pain was noted.  

The April 1968 separation medical examination report contains 
a blood pressure reading of 136/76.  The heart was evaluated 
as normal on physical examination.

Post service records include a June 1988 VA hospital report 
that noted a diagnosis of high blood pressure by history and 
treated with medication. 

During a VA hospitalization in July 1995, the veteran was 
diagnosed with hypertension and occasional chest pain.  The 
report indicates the veteran had a 
30-year history of hypertension for which he took medication 
sporadically.  A blood pressure reading of 160/150 was 
recorded on examination.  Examination of the heart showed 
regular tones, no murmur or gallops.  X-ray studies of the 
chest were normal.  Electrocardiogram (EKG) revealed left 
ventricular hypertrophy with repolarization abnormality and 
ruled out ischemia.  Subsequent  EKG series showed 
anterolateral with left ventricular hypertrophy.  Arterial 
blood flow study revealed normal vascular circulation.  The 
veteran was treated during the course of this admission with 
prescribed medications that were continued after discharge.  
He was also referred for cardiology consultation following 
discharge.

VA medical examination report, dated in August 1995, 
referenced diagnoses of hypertension and history of angina 
pectoris.  Blood pressure readings of 112/70 and 112/60 were 
recorded on examination.  Examination of the heart showed 
normal sinus rhythm, without murmur of thrill.  X-ray studies 
of the chest revealed mild cardiomegaly.  EKG revealed left 
ventricular hypertrophy.

A June 1997 VA hospital report referenced the veteran's 
history of hypertension and congestive heart failure for 
which he was treated with medication.

The veteran was awarded Social Security disability benefits 
in July 1999, and was determined to be disabled due to 
hypertensive cardiovascular disability and hypertension.  
Medical records associated with this determination reflect 
that on private examination in February 1998, the veteran was 
diagnosed with hypertension.  The veteran was noted to have 
moderately elevated blood pressure.  Blood pressure readings 
of 172/108 and 170/110 were recorded at that time.  
Examination showed no thrills, gallops, or clicks.  The heart 
rhythm was regular.  First and second  heart sounds were 
normal.  No murmurs were detected.  The examiner noted the 
heart was essentially negative on examination.  

The veteran was privately hospitalized in December 1999.  He 
was treated for intraventricular hemorrhage secondary to 
medication noncompliance with resulting uncontrolled 
hypertension.

VA records reflect the veteran underwent cardiac 
catheterization in November 2000, which revealed single 
vessel disease.  

A May 2001 VA medical examination report references a 
diagnostic impression of hypertension, poorly controlled.  
Evidence of heart disease was not found on that examination.  
Regarding the etiology of this disorder, the examiner opined 
that because there was no verification of any treatment for 
hypertension in the military records, it is not at least as 
likely as not that the veteran's hypertension is related to 
his military service.

The veteran testified during a September 2003 hearing that 
his elevated blood pressure readings had their onset in 
approximately 1963.  He reported he was initially treated 
with injections and rest to lower his blood pressure.  It was 
the veteran's opinion that notations related to this 
treatment are not properly documented in his service records.  
He acknowledged he did not immediately receive treatment for 
his blood pressure problem after discharge from service.

The record also contains VA outpatient and private medical 
records that document intermittent treatment for hypertension 
and coronary artery disease between 1992 and 2003.

The evidence fails to show that the veteran developed 
hypertension or other cardiovascular disease during service, 
or for many years thereafter.  The veteran's separation 
examination did not indicate that he had hypertension in 
service; as noted, his blood pressure at that time was 
136/76.  The Board notes further that there is no other 
probative evidence that would establish that the veteran's 
hypertension had its onset in service or within one year of 
service discharge.  Although the veteran has reported a 
history of hypertension dating back to service, the evidence 
of record does not show any complaints, treatment, or 
diagnosis of hypertension in service or within one year 
following discharge.  Post service medical records disclose 
that cardiovascular disability, to include hypertension, was 
first clinically shown in June 1995.  Therefore, the Board 
finds that the veteran did not develop cardiovascular 
disease, to include hypertension, during service nor does the 
evidence establish that it was manifest to a compensable 
degree within one year of service discharge.

In addition to the lack of evidence establishing that the 
veteran had cardiovascular disease or hypertension during 
service or for many years thereafter, no physician has linked 
any current cardiovascular pathology to service or to any 
incident that occurred during active service.  Nor is there 
any other medical opinion of record that establishes such a 
relationship.  The only opinion of record is the May 2001 
opinion against the claim.  Service connection cannot be 
established for any current hypertension without evidence of 
a nexus between the current disability and active service.  
Consequently the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for cardiovascular disease, to include 
hypertension. 

C. Cervical Radiculopathy with Peripheral Neuropathy

The record shows the veteran was first diagnosed with 
cervical radiculopathy and peripheral neuropathy during VA 
hospitalization in July 1995.  The veteran reported a history 
of frequent pain in his neck.  He was referred for 
electromyogram and nerve conduction studies upon discharge 
because of his neck pain and possible radiculopathy. 

During VA examination in August 1995, the veteran was 
diagnosed with cervical radiculopathy with peripheral 
neuropathy.  

The veteran presented with complaints of neck pain on 
disability examination in February 1998.  No diagnosis was 
made relative to the neck at that time.  

The Board has carefully reviewed the assembled evidence of 
record.  There is a crucial absence of any clinical findings 
or complaints with respect to the claimed disability of the 
cervical spine at the time of the veteran's release from 
service and for many years thereafter.  The first clinical 
notation of the claimed conditions was in 1995, more than two 
decades after service.  Notably, these reports contain no 
references to any in service injury.

D. Urinary Tract Infection

Service medical records include an April 1965 examination 
report that indicates the veteran was treated in December 
1964 for urethritis with no complications or sequelae.   The 
remainder of the service medical records, to include the 
separation examination, are negative for any complaint or 
diagnosis.

During a July 1995 VA hospitalization, the veteran was 
diagnosed and treated for urinary tract infection.  There 
were no clinical findings noted on physical examination.  
Urinalysis conducted at that time revealed pus cells, and 
urine culture revealed Escherichia coli.  The veteran was 
treated with a course of prescribed medication during the 
course of this admission.

On VA examination in August 1995, the veteran was diagnosed 
with a history of urinary tract infection.   There were no 
pertinent clinical findings noted at that time.

More recent VA outpatient records show the veteran was 
diagnosed and treated for urinary tract infection in February 
1998.

In this instance, service records reference a single episode 
of urethritis without any residuals, and normal findings upon 
separation.  The veteran was next diagnosed with urinary 
tract infection in 1995, many years following his release 
from service.  The record shows the veteran was treated for a 
subsequent episode of urinary tract infection in 1998.  There 
is no objective evidence of record the veteran suffers from a 
chronic genitourinary disability.  Inasmuch as entitlement to 
service connection requires medical evidence of a current 
disability, the veteran's claim for service connection for 
chronic urinary tract infection must be denied.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (there must be 
evidence both of a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  

Finally, the Board has carefully considered the evidence and 
contentions of the veteran in this case.  In reaching its 
conclusions, the Board does not doubt the good faith or 
sincerity of the veteran in bringing his claims based upon 
his conviction that the claimed disabilities were of service 
origin.  A lay person is competent to describe symptoms 
observed, but is not competent to offer evidence which 
requires medical knowledge, such as a diagnosis or a 
determination of etiology.  Where the determinative issue 
involves a question of medical causation, as here, the 
veteran is not qualified to make assertions in this respect 
as he lacks the necessary medical expertise or experience.  
King v. Brown, 5 Vet. App. 19, 21 (1991); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Based upon the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Accordingly, service connection is 
not established for flat feet, hypertension, angina pectoris 
with left ventricular hypertrophy, cervical radiculopathy 
with peripheral neuropathy, or chronic urinary tract 
infection.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertension is denied.

Service connection for flat feet is denied.

Service connection for a cervical radiculopathy with 
peripheral neuropathy is denied.

Service connection for angina pectoris with left ventricular 
hypertrophy is denied.

Service connection for chronic urinary infection is denied.

REMAND

The veteran essentially maintains his degenerative arthritis 
of the lumbosacral spine and peptic ulcer disease are 
productive of greater symptomatology than currently assessed.  

The record discloses the veteran was afforded VA examination 
of his back disability and peptic ulcer disease in March 2003 
and August 2003, respectfully.  During his September 2003 
hearing, however, the veteran described functional limitation 
associated with the back disorder in addition to recurrent 
progressive symptoms related to his peptic ulcer disease.  It 
was his contention that such manifestations of the service-
connected disabilities had not been thoroughly considered for 
purposes of assignment of rating evaluations.  

The Board finds that the current record is inadequate to 
render a fully informed decision on the remaining issues on 
appeal.  Thus, further evidentiary development is warranted 
in this matter.  In this regard, contemporaneous and thorough 
examination would be of assistance in clarifying the nature 
of the veteran's disabilities and would be instructive with 
regard to the appropriate disposition of the issues submitted 
for appellate consideration.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

In addition, the General Rating Formula for Diseases and 
Injuries of the Spine changed while this appeal was pending.  
The new criteria have not been considered or provided to the 
veteran.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board determines that 
further development of the case is
warranted.  In view of the above, the case is remanded to the 
RO via the Appeals Management Center in Washington DC for the 
following: 

1.  The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of any treatment he has 
received since September 2003 for the 
service-connected degenerative arthritis of 
the lumbosacral spine and peptic ulcer 
disease.  With any necessary authorization 
from the veteran, the RO should attempt to 
obtain copies of pertinent treatment records 
identified by the veteran in response to this 
request, which have not been associated with 
the claims file.

2.  The RO should schedule the veteran for a 
VA examination to determine the severity of 
his service-connected back condition.  The 
claims folder should be made available to the 
examiner for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  The examination should include a 
detailed review of the veteran's history, a 
thorough clinical evaluation, and all 
appropriate testing, including range of 
motion studies in degrees, needed to 
ascertain the status of the condition.  The 
results of the all clinical and laboratory 
testing must be fully delineated and 
appropriate diagnoses rendered.  
Consideration should be given to the 
disabling manifestations of the back as a 
result of the overall disability.

The physician is requested to specify the 
extent of any incoordination, weakened 
movement and excess fatigability on use.  The 
physician is also requested to identify any 
objective evidence of pain or functional loss 
due to pain.  The specific functional 
impairment due to pain should be identified, 
and the examiner is requested to assess the 
extent of any pain.  The physician should 
also express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or during 
flare-ups (if the veteran describes flare-
ups), and, if feasible, express this in terms 
of additional degrees of limitation of motion 
on repeated use or during flare-ups.  If this 
is not feasible, the physician should so 
state.

The rationale for any opinions expressed 
should be included in the medical report.

3.  The RO should schedule the veteran for a 
VA examination to determine the severity of 
his peptic ulcer disease.  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
necessary testing should be performed.

The examiner is requested to provide an 
opinion as to the current nature and severity 
of any manifestations of the veteran's peptic 
ulcer disease, to include discussing the 
frequency of symptom recurrences.  The 
examiner is requested to state whether the 
veteran has anemia and/or sustained weight 
loss that is productive of any impairment in 
health, and also to comment on the presence 
and degree, or absence of, pain, vomiting, 
hematemesis or melena. 

4.  Thereafter, the RO should readjudicate 
the issues of the evaluation of the initial 
ratings for degenerative arthritis of the 
lumbosacral spine and peptic ulcer disease.  
If the determination remains unfavorable to 
the veteran, he and his representative, 
should be furnished a supplemental statement 
of the case, reflecting, among others, 
consideration of the General Rating Formula 
for Diseases and Injuries of the Spine which 
became effective in September 2003, and be 
afforded the applicable time period in which 
to respond.  

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition of this case.  The veteran need take no 
action unless otherwise notified.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



